Exhibit 10.4

 



PRE-FUNDING AND POST-CLOSING AGREEMENT

 

PRE-FUNDING AND POST-CLOSING AGREEMENT (“Agreement”), dated as of November 14,
2016, with respect to the Loan and Security Agreement, of even date herewith
(“Loan Agreement”) and the other documents and instruments relating thereto
(collectively, the “Loan Documents”), between GEMCAP LENDING I, LLC, a Delaware
limited liability company (together with its successors and assigns, “Lender”)
and SYSOREX GLOBAL, a Nevada corporation (“SG”), SYSOREX USA, a California
corporation (“SUSA”), and SYSOREX GOVERNMENT SERVICES, INC., a Virginia
corporation (“SGS” and together with SUSA and SG, jointly and severally the
“Borrower”). Capitalized terms used but not defined herein have the meanings
given to them in the Loan Agreement.

 

RECITALS

 

WHEREAS, the Borrower and Lender have executed and delivered the Loan Agreement
and the Borrower has executed (or cause to be executed if Borrower is not an
executing party) and delivered the Loan Agreement Schedule and the Note; and

 

WHEREAS, prior to the funding of the Loans in accordance with the Loan
Agreement, Borrower must execute and deliver to Lender, the Pre-Funding
Documents (defined herein); and

 

WHEREAS, to facilitate the closing of the transactions contemplated by the Loan
Documents after the execution and delivery to Lender of the Pre-Funding
Documents, Lender has entered into the Loan Documents in reliance on Borrower’s
undertakings to satisfy the conditions set forth herein; and

 

WHEREAS, Borrower has agreed to satisfy the conditions set forth herein within
the time periods set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Pre-Funding Requirements. In order for the Lender to fund the Loans
in accordance with the Loan Agreement, Borrower must execute (or cause to be
executed if Borrower is not an executing party) and deliver to Lender, all in
form and substance acceptable to Lender, the following documents (collectively,
the “Pre-Funding Documents”) with all such documents to be received by Lender on
or before November 28, 2016 (the “Pre-Funding Documents Delivery Date”):

 

a.Patent and Trademark Security Agreement;

b.Domain Name, URL and IP Address Assignment;

c.Borrower’s Disclosure Schedule;

d.Intercreditor Agreement;

e.Certificate of officer for each Borrower;

f.Opinion letter from counsel to Borrower (Mitchell Silberberg & Knupp LLP);

g.Payoff letter from Western Alliance Bank;

h.Payoff letters from secured creditors of Integrio Technologies, LLC and Emtec
Federal, LLC (collectively, the “Integrio Entities”) with respect to the
accounts receivable and other assets being purchased by Borrower (the “Integrio
Assets”) from the Intergrio Entities (the “Integrio Asset Purchase”);

i.Documents evidencing the purchase of the Integrio Assets by Borrower from the
Integrio Entities;

 

 

 

 

j.Either a (i) full release and termination of all liens held by Synnex
Corporation (“Synnex”) against the assets of Borrower with respect to the
assets, or (b) subordination agreement executed by Synnex, Borrower and Lender;

k.Insurance certificates and ACH agreements; and

l.Loan disbursement letter.

 

Notwithstanding anything to the contrary contained in this Agreement, if the
Pre-Funding Documents are not received by Lender prior to the expiration of the
Pre-Funding Documents Delivery Date, the Loan Agreement and other Loan Documents
shall automatically terminate, provided that Borrower shall be responsible to
pay all of Lender’s out of pocket costs and expenses, including attorneys’ fees.

 

2.           Post Funding Deliveries. On or before December 12, 2016, Borrower
must execute (or cause to be executed if Borrower is not an executing party) and
deliver to Lender, all in form and substance acceptable to Lender, the following
documents (the “Post-Funding Documents”), with all such documents to be received
by Lender on or before December 12, 2016 (the “Post Funding Documents Delivery
Date”):

 

a.Landlord Waiver and Access Agreements (with respect to the Borrower’s
Premises); and b.Deposit account control agreement; and c.Such other documents
as reasonably requested by Lender.

 

3.           Event of Default; No Other Waiver; Counterparts. Borrower’s failure
to timely deliver the Post- Funding Documents to Lender prior to the expiration
of the Post-Funding Delivery Date shall constitute an Event of Default under the
Loan Agreement. Except as expressly set forth herein, nothing contained herein
shall act as a waiver or excuse of performance of any Obligations. This
Agreement may be executed in counterparts, including facsimile or electronic
signature, each of which when so executed, shall be deemed an original, but all
of which shall constitute but one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 -2- 

 

 

IN WITNESS WHEREOF, this Post-Closing Agreement has been duly executed as of the
day and year first above written.

 

  BORROWER:         SYSOREX GLOBAL         By:   /s/ Nadir Ali   Name: Nadir Ali
  Title:   CEO         SYSOREX USA         By:   /s/ Nadir Ali   Name: Nadir Ali
  Title:   CEO         SYSOREX GOVERNMENT SERVICES, INC.         By:   /s/ Wendy
Loundermon   Name: Wendy Loundermon   Title:   President         LENDER:        
GEMCAP LENDING I, LLC         By:   /s/ David Ellis     David Ellis,
Co-President

 

[SIGNATURE PAGE –PRE-FUNDING AND POST-CLOSING AGREEMENT]

 

 

-3-

 

